


Exhibit 10.1


NAME
 
J. Patrick Keyes
POSITION
 
Executive VP & Chief Financial Officer
BASE SALARY
 
$
485,000


 
2012 STPP AWARD*
 
 
 
Target Award (75%)
 
$
363,750


 
2013 LONG-TERM EQUITY AWARD**
 
 
 
Theoretical Value
 
$
906,950


 
TOTAL VALUE OF PAY PROGRAM*
 
$
1,755,700


 
 
 
 
 
* Reflects post-promotion value
 
 
 
** Estimated value: Reflects post-promotion award based on today's market. This
award consists of stock options, restricted stock,
   and performance units.
 
 
 
 
 
 
 
Note: Mr. Keyes is entitled to participate in the company's pension plan and
other retirement plans. In addition, Mr. Keyes is eligible for
an executive financial planning benefit, executive life insurance and executive
annual physical benefit on a basis commensurate with
other Executive Vice Presidents of the company.
 
 
 
 





